Citation Nr: 0331529	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  00-06 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals, fracture right tibia and fibula, status post 
surgery, with degenerative joint disease by X-ray.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In her Notice of 
Disagreement, dated in August 1999, the veteran raised three 
additional claims: (1) Entitlement to service connection for 
depression as secondary to her service-connected residuals of 
a right tibia and fibula fracture; (2) entitlement to a total 
disability rating; and (3) entitlement to service connection 
for a left leg condition as secondary to her service-
connected residuals of a right tibia and fibula fracture.  
The RO denied the veteran's claims for entitlement to 
secondary service connection for depression and a total 
disability rating in an unappealed decision dated in August 
1999.  The RO did not, however, address the veteran's claim 
for secondary service connection for a left leg condition.  
Therefore, it is referred to the RO for adjudication.


REMAND

Based upon its review of the record, the Board concludes that 
additional development in connection with the veteran's claim 
for entitlement to service connection for residuals of a 
right tibia and fibula fracture is necessary.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA's statutory duty to assist the veteran includes 
the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Given a recent decision of the United 
States Court of Appeals for the Federal Circuit that 
invalidated 38 C.F.R. § 19.9(a)(2), however, this development 
must be accomplished by remand.  See Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Therefore, in order to assist the veteran in the 
development of his appeal and to ensure due process, this 
case must be REMANDED for the following development:

1.	In July 2003, the veteran was 
accorded a VA examination to determine 
the current severity of the residuals of 
her right tibia and fibula fracture.  
However, the veteran also should be 
accorded an updated X-ray of her right 
tibia and fibula as well as her ankle.  
The claims file, including a copy of this 
REMAND, should be made available to the 
examiner and should be reviewed prior to 
the preparation of the examination 
report.  The examiner should review the 
results of the veteran's updated X-ray 
and determine if it demonstrates malunion 
with marked knee or ankle deformity  (See 
also veteran's radiology report dated in 
July 1996 tabbed on the left with a 
yellow flag.)  The examination report 
should reflect that such a review was 
conducted.  

2.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) as well as 38 
U.S.C.A. §§ 5102, 5102 and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
any other applicable legal precedent.  
This includes informing the veteran of 
the time she has in which to submit 
additional evidence.

3.	The RO should then readjudicate the 
veteran's claim of entitlement to an 
increased evaluation for her residuals of 
a right tibia and fibula fracture.  If 
the claim is denied, the veteran should 
be provided with a supplemental statement 
of the case (SSOC) and be given the 
opportunity to respond.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and she has the right to submit additional evidence 
and argument on the matter to the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO 



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



